IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 23277

                      In the Matter of CHRISTOPHER JOHN SHEPARD,
                                        Respondent.

                               ORDER OF DISBARMENT


       In a letter signed July 19, 2021, respondent Christopher John Shepard, an attorney
admitted to the practice of law in the state of Kansas, voluntarily surrendered his license
to practice law in Kansas, pursuant to Supreme Court Rule 230 (2021 Kan. S. Ct. R. 284).


       At the time of his voluntary surrender, Shepard's law license had been
administratively suspended since December 10, 2020, for failure to pay attorney
registration fees and continuing legal education fees, and for failure to complete
continuing legal education requirements. Shepard had also been accused of abandoning
his law practice and had pending against him eight complaints from former clients. Based
on these complaints, the Disciplinary Administrator's office had filed a formal complaint
charging him with violations of Kansas Rules of Professional Conduct 1.1 (2021 Kan. S.
Ct. R. 321) (competence), 1.2 (2021 Kan. S. Ct. R. 323) (scope of representation), 1.3
(2021 Kan. S. Ct. R. 325) (diligence), 1.4 (2021 Kan. S. Ct. R. 326) (communication), 1.5
(2021 Kan. S. Ct. R. 327) (fees), 1.15 (2021 Kan. S. Ct. R. 366) (safekeeping property),
1.16 (2021 Kan. S. Ct. R. 372) (terminating representation), 3.2 (2021 Kan. S. Ct. R. 384)
(expediting litigation), 3.4 (2021 Kan. S. Ct. R. 389) (fairness to opposing party and
counsel), 5.5 (2021 Kan. S. Ct. R. 406) (unauthorized practice of law), 8.1 (2021 Kan. S.
Ct. R. 424) (cooperation), 8.4 (2021 Kan. S. Ct. R. 427) (professional misconduct),
Supreme Court Rule 210 (2021 Kan. S. Ct. R. 259) (cooperation), and Supreme Court
Rule 231 (2021 Kan. S. Ct. R. 286) (notice to clients, counsel, and courts following
suspension).



                                             1
       This court finds that the surrender of Shepard's license should be accepted and that
the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Christopher John Shepard is disbarred from the
practice of law in Kansas, and his license and privilege to practice law are revoked.


       IT IS FURTHER ORDERED that the Office of Judicial Administration strike the name
of Christopher John Shepard from the roll of attorneys licensed to practice law in Kansas
effective the date of this order.


       IT IS FURTHER ORDERED that any pending board proceedings or case terminates
effective the date of this order, but the Disciplinary Administrator may direct an
investigator to complete a pending investigation to preserve evidence.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to Shepard, and that Shepard forthwith shall
comply with Supreme Court Rule 231 (2021 Kan. S. Ct. R. 286).


       Dated this 6th day of August 2021.




                                             2